Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-6, 8-19, 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13 of U.S. Patent No. 9,135,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claim limitations of patent ‘311 overlaps with the claimed invention of the current application.
Claims 1-6, 8-19, 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11 -13,14-26 of U.S. Patent No. 9,690,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claim limitations of patent '830 overlaps with the claimed invention of the current application.
Drawings
Figure 4 submitted on 12/9/2020 and 5/21/2021 is a screen shot photocopy.  However, it is not very clear.  A clearer copy is respectfully suggested in case for publishing.  Figures 1-3 submitted 12/9/2020 are clear and proper. 
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6, 8-19, 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.
2019 Revised Guidance, Step 1
	Claims 1-6, 8-13 recites a series of steps. Thus it is a method.
Claims 14-19, 21-26 recites a non-transitory computer readable medium.  Thus it is an article of manufacture. 
2019 Revised Guidance, Step 2A Prong One
	Apart from the “non-transitory computer readable medium”, “processors”, independent claims 14 recite limitations which are drawn to the abstract idea of a mental process along with Claim 1.  See 
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 1 and 14 recite “receiving a request to retrieve and display data related to a particular data classification; retrieving, via application programming interfaces (APIs) data from more than one network accessible resource, the retrieved data including content related to the particular data classification identified in the request; storing the data and associated metadata in a data store for subsequent retrieval wherein the preceding steps are performed by at least one processor; accessing a rendering template for redisplaying the stored data and associated metadata and formatting the stored data in a format specified by the rendering template such that the data is displayed in a uniform manner”. 
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information. For example, a person or human can receive request on paper or orally to retrieve and display data on a 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1 and 14 only recites a series of steps and a non-transitory computer readable medium for performing steps.  Non transitory computer readable medium and processor are generic computer components which perform generic computer functions.  Notably, these two elements are the 
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “non-transitory computer readable medium” and “processor” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, 
Claim Rejections – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 8, 10-13, 14-19, 21, 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bailey (2010/0312769) in view of Lee et al. (2004/0117383).
Regarding Claim 1, Bailey (2010/0312769) discloses a computer-implemented method in a content unification system to gather data from various sources in response to a retrieval request (“matching the scored messages to information requests”, abstract), the method comprising:
receiving a request to retrieve and display data  ("the screens are displayed on terminals", paragraph [0155] and figs. 15A-L; “search query”, “retrieved using API”, paragraph [0138]) related to a particular data classification ("allow the user to specify alert and search requests in the vocabulary of topics used the knowledge base and classifier", paragraph [0085]; "the topic is specified by the topic group of interest", paragraph [0121));
retrieving, via application programming interfaces (APIs) (“by accessing the applications programming interfaces (APIs)”, paragraph [0034]; “search query”, “retrieved using API”, paragraph [0138]), data from more than one network accessible resource, the retrieved data including content 
storing the data and associated metadata in a data store for subsequent retrieval ("history (fig. 15H)", paragraph [0155].  Noted that data is stored as found in history), wherein the preceding steps are performed by at least one processor ("processor", paragraph [0120], fig. 4).
As discussed above, Bailey essentially discloses the claimed invention but does not explicitly disclose accessing a rendering template for redisplaying the stored data and associated metadata; formatting the stored data in a format specified by the rendering template such that the data is displayed in a uniform manner; and displaying the formatted data.
However, Lee et al. (2004/0117383) teaches accessing a rendering template for redisplaying the stored data and associated metadata (“accesses the input template”, “in response, the updated customer record will be redisplayed”, paragraph [0074]) and formatting the stored data in a format (“presentable format”, paragraph [0030]) specified by the rendering template (“input template and builds an HTML web page”, paragraph [0070]. Noted that HTML is a format) such that the data is displayed in a uniform manner (in HTML manner).
It would have been obvious to one of ordinary skill in the art to have provided a template for redisplaying the data in a HTML format in Bailey in order to attain the desired and presentable format to satisfy the customer needs and/or system requirement as taught by Lee.
In addition, all documents must have their specified format for formatting data such as HTML, XSLT, Textual, image, jpg, jpeg, to be displayed on computer monitor screen.  It is not clearly understood why formatting data can create novelty.
Claim 14 is rejected similarly as discussed above.

Claim 15 is rejected similarly as discussed above.
Regarding Claim 3, Bailey discloses the method of Claim 1, further comprising identifying more than one network accessible resource from which to retrieve data to satisfy the request to retrieve data ("then matched to the topics provided by a user selecting from among the same set of topics", paragraph [0035]; "matched results", paragraph [0154]).
Claim 16 is rejected similarly as discussed above.
Regarding Claim 4, Bailey discloses the method of Claim 3, wherein identifying more than one network accessible resource comprises accessing configuration information that specifies one or more specific web sites (“social networking websites”, paragraph [0008]) containing data to retrieve ("web application server...to access the information", paragraph [0026]; "receive inputs from one or more web crawlers", paragraph [0034]).
Claim 17 is rejected similarly as discussed above.
Regarding Claim 5, Bailey discloses the method of Claim 3, wherein identifying more than one network accessible resource comprises determining a uniform resource locator (URL) (“specific primary units (e.g. URLs…”, paragraph [0039]) for at least one network accessible resource to be used to retrieve the data from the at least one network accessible resource (“retrieved from the table”, paragraph [0046]).
Claim 18 is rejected similarly as discussed above. 

Claim 19 is rejected similarly as discussed above.
Regarding Claim 8, Bailey discloses the method of Claim 1, wherein retrieving data comprises retrieving associated information, including at least one of data classifications (“a set of classifications”, paragraph [0016]), timestamps (“timestamp”, paragraph [0048]) associated with the data, geographical data (“geographical indicia”, paragraph [0034]), an author associated with the data (“indication of the author”, paragraph [0034]; “author” paragraph [0048]), and information for interacting with the data.
Claim 21 is rejected similarly as discussed above.
Regarding Claim 10, Bailey discloses the method of Claim 1, further comprising converting the retrieved data (“transform the data”, paragraph [0088]) from more than one network accessible resource to a normalized format (“in such format…become necessary to normalize the updates”, paragraph [0088]).
Regarding Claim 11, Bailey discloses the method of Claim 10, wherein converting the retrieved data (“transform the data”, paragraph [0088]) from more than one network accessible resource to the normalized format comprises at least one of removing information from the data that affects redisplay (“display”, paragraph [0158] and fig. 15A) of the data and truncating content (“deletion of the information”, paragraph [0158]).
egarding Claim 12, Bailey discloses the method of Claim 1, further comprising associating metadata with each retrieved data item, wherein the metadata describes one or more data 
Claim 25 is rejected similarly as discussed above.
Regarding Claim 13, Bailey discloses the method of Claim 12, wherein associating metadata comprises associating one or more of a time each data item was posted (“metadata such as the time stamp”, paragraph [0034]), an author of each data item (“indication of the author”, paragraph [0034]; “author”, paragraph [0048]), a network accessible resource from which each data item originated, and a location of each data item (“geographical indicia”, paragraph [0034]).
Regarding Claim 23, Bailey discloses the computer-readable medium of Claim 14, wherein the actions further comprise converting the retrieved data from more than one network accessible resource to a normalized format (“in such format…becomes necessary to normalize the updates”, paragraph [0088]).
Regarding Claim 24, Bailey discloses the computer-readable medium of Claim 23, wherein
converting the retrieved data (“transform the data”, paragraph [0088]) from more than one network accessible resource to the normalized format comprises at least one of removing information from the data that affects redisplay (“display”, paragraph [0158] and fig. 15A) of the data and truncating content (“deletion of the information”, paragraph [0158]).
Regarding Claim 26, Bailey discloses the computer-readable medium of Claim 25, wherein
associating metadata comprises associating one or more of a time each data item was posted, an author of each data item, a network accessible resource each from which data item originated, and a location of each data item (“geographical indicia”, paragraph [0034]).
Claims 1-5, 8, 12-18, 21, 25 and 26 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (2014/0012853) in view of Lee et al. (2004/0117383).

receiving a request to retrieve and display data ("match a search condition specified by a user", paragraph [0006]) related to a particular data classification (specified topics", abstract; and “displays a search result matching condition", paragraph [0044]; "display document", paragraph [0069], fig. 8 and “profile data", paragraphs [0008], [0049], fig. 4);
retrieving, via application programming interfaces (APIs) (“an interface”, paragraph [0071] and fig. 8), data from more than one network accessible resource (fig. 1), the retrieved data including content related to the particular data classification identified in the request ("specified topics specified by a user", abstract);
storing the data and associated metadata in a data store for subsequent retrieval ("purchase history database", paragraph [0116]),
displaying the rendered data ("displays a search result matching condition", paragraph [0044]; “profile data", paragraph [0008], [0049], fig. 4; “display document", paragraph [0069]), wherein the preceding steps are performed by at least one processor (fig. 3).
As discussed above, Watanabe essentially discloses the claimed invention but does not explicitly disclose “accessing a rendering template for redisplaying the stored data and associated metadata” and "formatting the data in a format specified by a rendering template".
However, Lee et al. (2004/0117383) teaches accessing a rendering template for redisplaying the stored data and associated metadata (“accesses the input template”, “in response, the updated customer record will be redisplayed”, paragraph [0074]) and "formatting the stored data in a format (“presentable format”, paragraph [0030]) specified by the rendering template" (“input template and 
It would have been obvious to one of ordinary skill in the art to have provided a template for redisplaying the data in a HTML format in Watanabe in order to attain the desired and presentable format to satisfy the customer needs and/or system requirement as taught by Lee.
In addition, all documents have their specified format for formatting data such as HTML, XSLT, Textual, image, jpg, jpeg, to be displayed on computer monitor screen. It is not clearly understood why formatting data can create novelty.
Claim 14 is rejected similarly as discussed.
Regarding Claim 2, Watanabe discloses the method of Claim 1, wherein receiving the request comprises determining that a user visited a web page (or a popular data classification) associated with a particular hashtag ("hashtags", paragraph [0051]), wherein the particular hashtag occurs within data from multiple network accessible resources (fig. 1 and paragraph [0060)).
Claim 15 is rejected similarly as discussed.
Regarding Claim 3, Watanabe discloses the method of Claim 1, further comprising identifying more than one network accessible resource from which to retrieve data to satisfy the request to retrieve data ("match a search condition specified by a user", paragraph [0006)).
Claim 16 is rejected similarly as discussed.
Regarding Claim 4, Watanabe discloses the method of Claim 3, wherein identifying more than one network accessible resource comprises accessing configuration information that specifies one or more specific web sites containing data to retrieve ("document existing on the internet", paragraph [0043]).
Claim 17 is rejected similarly as discussed.

Claim 18 is rejected similarly as discussed.
Regarding Claim 8, Watanabe discloses the method of Claim 1, wherein retrieving data comprises retrieving associated information, including at least one of data classifications, timestamps ("creation time of the document", paragraph [0007]) associated with the data, geographical data, an author associated with the data ("writer for a document", paragraph [0049]), and information for interacting with the data.
Claim 21 is rejected similarly as discussed.
Regarding Claim 12, Watanabe discloses the method of Claim 1, further comprising associating metadata with each retrieved data item, wherein the metadata describes one or more data classifications ("specified topics", abstract) identified as associated with each data item ("topic obtained by classifying words", paragraph [O006]).
Claim 25 is rejected similarly as discussed.
Regarding Claim 13, Watanabe discloses the method of Claim 12, wherein associating metadata comprises associating one or more of a time each data item was posted ("creation time of the document", paragraph [0007]), an author of each data item ("writer of a document", paragraph [0049)), a network accessible resource from which each data item originated from, and a location of the data item.
Regarding Claim 26, Watanabe discloses the computer-readable medium of Claim 26, wherein associating metadata comprises associating one or more of a time a data item was posted ("creation 
Claims 9 and 22 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bailey et al. (2010/0312769) in view of Lee et al. (2004/0117383) further in view of Lowery et al. (2002/0107935).
Regarding Claim 9, Bailey in view of Lee et al. discloses the method of Claim 1, wherein accessing locally stored data instead of retrieving data from the network accessible resource ("access the information stored in the data storage 60", paragraph [0026]) but does not explicitly disclose retrieving data comprises intercepting a retrieval request before retrieving data from a network accessible resource.
However, Lowery et al. (2002/0107935) teaches "intercepts request before request is communicated to the network", paragraph [0043],
It would have been obvious to one of ordinary skill in the art to have intercepted the request in Bailey to prioritize the more important request in order to retrieve accurate necessary information as desired as taught by Lowery.
Regarding Claim 22, Bailey in view of Lee et al. discloses cache memory 260 (paragraph [0064]) but does not disclose intercepting a retrieval request before retrieving data from a network accessible resource, and accessing locally stored, previously cached data instead of retrieving data from the network accessible resource.
However, Lowery et al. (2002/0107935) teaches "intercepts request before request is communicated to the network" and "cache module retrieves the requested content", paragraph [0043],

Claims 9 and 22 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (2014/0012853) in view of Lee et al. (2004/0117383) further in view of Lowery et al. (2002/0107935).
Regarding Claim 9, Watanabe in view of Lee et al. discloses the method of Claim 1, wherein accessing (user terminals T access document database D) locally stored data instead of retrieving data from the network accessible resource (figure 1) but does not explicitly disclose retrieving data comprises intercepting a retrieval request before retrieving data from the network accessible resource.
However, Lowery et al. (2002/0107935) teaches "intercepts request before request is communicated to the network", paragraph [0043],
It would have been obvious to one of ordinary skill in the art to have intercepted the request in Watanabe to prioritize the more important request in order to retrieve accurate necessary information as desired as taught by Lowery.
Regarding Claim 22, Watanabe in view of Lee et al. discloses storage unit 102 such as ROM and RAM (paragraph [0046]) but does not disclose intercepting a retrieval request before retrieving data from a network accessible resource, and accessing locally stored, previously cached data instead of retrieving data from the network accessible resource.
However, Lowery et al. (2002/0107935) teaches "intercepts request before request is communicated to the network" and "cache module retrieves the requested content", paragraph [0043],
It would have been obvious to one of ordinary skill in the art to have intercepted the request and accessed the cached data in Watanabe to prioritize the more important request in order to retrieve accurate necessary information as desired as taught by Lowery.





Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152